Caliioon, L,
delivered the opinion of the court.
On a declaration for damages under § 2451, Ann. Code 1892, it plainly appears that there were repeated requests to enter satisfaction of a trust deed which had been paid. Finally the request was made in writing, after two or three years of neglect and refusal, and this written request contains this, after reciting facts making the request of the writer proper, viz.: “You will find the mortgage recorded in Mortgage Record S, pp. 287 and 288. Please be kind enough to satisfy records without delay, and notify me when such satisfaction has been made, and oblige.” This was dated July 12, 1904, and there were oral requests thereafter, and promises made to enter the satisfaction, but no compliance, and this action was brought in August, 1905. The trust deed describes the property as “lots 1, 2, 11, and 12 of the Edgewood Addition to the town of Laurel, Jones county, Mississippi.” It omits the words “block G,” and it is therefore urged that the record was void, and could not have been of damage to appellee. We cannot subscribe to this. The grantees were none the less bound to enter satisfaction of the particular record. As to the amount of recovery, another question might arise.

Reversed and remanded.